            Case 3:19-cv-00888-SB      Document 5   Filed 01/07/21   Page 1 of 3




Kevin M. Hayes, OSB #012801
Email: kevin.hayes@klarquist.com
KLARQUIST SPARKMAN, LLP
121 S.W. Salmon Street, Suite 1600
Portland, Oregon 97204
Telephone: 503-595-5300

Attorney for Plaintiff
MELANIE JENKINSON

                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

MELANIE JENKINSON,                            Case No.: 3:19-cv-00888

               Plaintiff,                     PLAINTIFF’S NOTICE OF
                                              VOLUNTARY DISMISSAL
       v.                                     WITHOUT PREJUDICE
                                              PURSUANT TO FED. R.
TRAILFORK, INC.,                              CIV. P. 41(a)(1)(A)(i)

               Defendant.                     DEMAND FOR JURY TRIAL
          Case 3:19-cv-00888-SB         Document 5       Filed 01/07/21     Page 2 of 3




       Plaintiff Melanie Jenkinson, through her undersigned counsel, notifies this Court that she

hereby dismisses this action without prejudice. Defendant has copies of the Summons and

Complaint and has waived formal service (ECF No. 4). Defendant has not filed an answer or any

dispositive motion in this action.

       Therefore, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff

voluntarily dismisses its claims asserted against Defendant Trailfork, Inc. without prejudice. The

parties shall each be responsible for their own attorneys’ fees, costs, and expenses.



                                      Respectfully submitted,


Dated: January 7, 2021.               By:     s/Kevin M. Hayes
                                              Kevin M. Hayes, OSB #012801
                                              Email: kevin.hayes@klarquist.com
                                              KLARQUIST SPARKMAN, LLP

                                              Attorney for Plaintiff
                                              MELANIE JENKINSON




PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)                                    1
             Case 3:19-cv-00888-SB      Document 5      Filed 01/07/21     Page 3 of 3




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on January 7, 2021, a true and correct copy of the

foregoing document was served by First Class U.S. Mail and by electronic mail on counsel for

plaintiff.

 Barton S. Balis                                  Elizabeth Milesnick, OSB 050933
 Attorney at Law                                  IdeaLegal LLC
 Goff & Goff LLC                                  2240 N Interstate Ave Ste 270
 3015 47th St. # E-1                              Portland OR 97227
 Boulder, CO 80301                                Email: emilesnick@idealegal.com
 Email: bart@goff-law.com




                                             s/Kevin M. Hayes
                                             Kevin M. Hayes




CERTIFICATE OF SERVICE                                                                   1
